Exhibit 10.1

RESTRICTED STOCK UNIT AWARD AGREEMENT

ECLIPSE RESOURCES CORPORATION

2014 LONG-TERM INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) evidences an award
made as of the [—] day of [—], [—] (the “Date of Grant”), by ECLIPSE RESOURCES
CORPORATION, a Delaware corporation (“Company”), to [—] (“Employee”).

1. Award. Company hereby grants Employee an award (this “Award”) to receive [—]
Restricted Stock Units (the “Restricted Stock Units”) whereby each Restricted
Stock Unit represents the right to receive one share of common stock, par value
$0.01, of the Company (the “Stock”), plus an additional amount pursuant to
Section 4, subject to certain restrictions and on the terms and conditions
contained in this Agreement and the Eclipse Resources Corporation 2014 Long-Term
Incentive Plan (the “Plan”). A copy of the Plan is available upon request.
Except as provided below, to the extent that any provision of this Agreement
conflicts with the terms of the Plan, Employee acknowledges and agrees that
those terms of the Plan shall control and, if necessary, the applicable
provisions of this Agreement shall be deemed amended so as to carry out the
purpose and intent of the Plan.

2. Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(a) “Cause” means “Cause” as defined in the employment agreement between
Employee and Company, or if “Cause” is not defined in such employment agreement
or in the absence of such employment agreement, “Cause” means the occurrence of
any of the following events, as reasonably determined by the Board:
(i) Employee’s willful or continued failure to perform his or her material
duties for the Company; (ii) Employee’s conviction of a felony, or his or her
guilty plea to or entry of a nolo contendere plea to a felony charge; (iii) the
willful or grossly negligent engagement by Employee in conduct that is
materially injurious to the Company, financially or otherwise; or
(iv) Employee’s breach of any material term of the Company’s material written
policies and material procedures, as in effect from time to time.

(b) “Change of Control Period” means the 24-month period beginning on the date
on which occurs a Change of Control.

(c) “Disability” means “Disability” as defined in the employment agreement
between Employee and Company, or if “Disability” is not defined in such
employment agreement or in the absence of such employment agreement,
“Disability” means Employee’s inability to engage in any substantial gainful
activity necessary to perform his or her duties hereunder by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period of not less than twelve (12) months. Employee agrees to submit
to such medical examinations as may be necessary to determine whether a
Disability exists, pursuant to such reasonable requests as may be made by the
Company from time to time. Any determination as to the existence of a Disability
will be made by a physician selected by the Company.



--------------------------------------------------------------------------------

(d) “Good Reason” means “Good Reason” as defined in the employment agreement
between Employee and Company, or if “Good Reason” is not defined in such
employment agreement or in the absence of such employment agreement, “Good
Reason” means any of the following, but only if occurring without Employee’s
written consent: (i) a material diminution in Employee’s base salary; (ii) a
material diminution in Employee’s authority, duties, or responsibilities; or
(iii) the relocation of Employee’s principal office to an area more than 50
miles from its location immediately prior to such relocation.

(e) “Involuntary Termination” means the Employee’s involuntary termination of
employment with the Company and each of its Subsidiaries without Cause, or
Employee’s voluntary termination of employment with the Company and each of its
Subsidiaries for Good Reason.

3. No Stockholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights of a stockholder
of the Company before the date shares of Stock are issued to Employee in
settlement of the Award. Employee’s rights with respect to Restricted Stock
Units shall remain forfeitable at all times prior to the date on which rights
become vested and the restrictions with respect to the Restricted Stock Units
lapse in accordance with Section 6 or 8.

4. Dividend Equivalents. If the Company declares and pays a dividend in respect
of its outstanding shares of Stock and, on the record date for such dividend,
Employee holds Restricted Stock Units granted pursuant to this Agreement that
have not been settled, the Company shall pay to Employee an amount in cash equal
to the cash dividends Employee would have received if he or she were the
beneficial owner, as of such record date, of the number of shares of Stock
related to the portion of Employee’s Restricted Stock Units that have not been
settled as of such record date, such payment to be made on or promptly following
the date that the Company pays such dividend (however, in no event shall the
dividend equivalent payment be made later than 30 days following the date on
which the Company pays such dividend).

5. Conversion of Restricted Stock Units; Issuance of Stock; Payment of Stock. No
shares of Stock shall be issued to Employee prior to the date on which the
Restricted Stock Units vest and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 6 or 8. After any Restricted Stock
Units vest pursuant to Section 6 or 8 the Company shall, on or promptly
following the applicable dates set forth in Section 7, cause to be issued Stock
in book entry form registered in Employee’s name in payment of such vested
Restricted Stock Units upon receipt by the Company of any required tax
withholding with respect to such shares. The value of any fractional Restricted
Stock Units shall be paid in cash at the time Stock is issued to Employee in
connection with the Restricted Stock Units. The value of the fractional
Restricted Stock Units shall equal the percentage of a Restricted Stock Unit
represented by a fractional Restricted Stock Unit multiplied by the Fair Market
Value of the Stock. The value of such shares of Stock shall not bear any
interest owing to the passage of time.

 

2



--------------------------------------------------------------------------------

6. Expiration of Restrictions and Risk of Forfeiture. Subject to the terms and
conditions of this Agreement, the forfeiture restrictions on the Restricted
Stock Units granted pursuant to this Agreement will expire in [—] installments
beginning on [—] (each such date, a “Vesting Date”); provided, however, that
such restrictions will expire on the Vesting Date only if Employee has been an
employee of the Company or of a Subsidiary continuously from the Date of Grant
through the applicable Vesting Date.

7. Payment Date. The payment date of the Stock related to Employee’s Restricted
Stock Units will be the date on which the restrictions on such Restricted Stock
Units expire as provided in Section 6 or Section 8 of this Agreement; provided
that, in the event that restrictions on Employee’s Restricted Stock Units expire
due to the termination of Employee’s employment relationship with the Company
and each of its Subsidiaries by which Employee is employed as a result of
Employee’s retirement at or after having attained age 65, then the payment date
of the Stock related to such Restricted Stock Units will be the date on which
the restrictions on such Restricted Stock Units would have expired as provided
in Section 6 had Employee remained an employee of the Company or of a Subsidiary
continuously from the date of this Agreement through the Vesting Date.

8. Termination of Employment; Change of Control.

(a) Death or Disability. If Employee’s employment with the Company and each of
its Subsidiaries terminates due to Employee’s death or Disability, then all of
the Restricted Stock Units granted pursuant to this Agreement shall become
immediately and unconditionally vested and unrestricted and the shares of Stock
related to such Restricted Stock Units shall be paid to Employee (or Employee’s
legal representative, if applicable) as soon as practicable.

(b) Normal Retirement. If Employee’s employment with the Company and each of its
Subsidiaries terminates due to Employee’s retirement at or after having attained
age 65, then all of the Restricted Stock Units granted pursuant to this
Agreement shall become immediately and unconditionally vested and unrestricted
and the shares of Stock related to such Restricted Stock Units shall be paid to
Employee on the date or dates on which the restrictions on such Restricted Stock
Units would have expired as provided in Section 6 had Employee remained an
employee of the Company or of a Subsidiary continuously from the date of this
Agreement through the applicable Vesting Date.

(c) Involuntary Termination Outside of Change of Control Period. If Employee
incurs an Involuntary Termination outside of a Change of Control Period, then
the restrictions on a number of the Restricted Stock Units shall automatically
lapse such that the number of Restricted Stock Units for which the restrictions
have lapsed as of the termination date will be equal to the product of (i) the
total number of Restricted Stock Units granted to Employee pursuant to this
Agreement, times (ii) a fraction, the numerator of which is the number of full
months (counting the month in which Employee’s termination of employment occurs
as a full month), beginning with the first full month following the date of this
Agreement during which Employee was employed by the Company or any Subsidiary
and the denominator of which is 36. The shares of Stock related to such
Restricted Stock Units shall be paid to Employee as soon as practicable
following Employee’s termination date.

 

3



--------------------------------------------------------------------------------

(d) Involuntary Termination During Change of Control Period. If Employee incurs
an Involuntary Termination during a Change of Control Period, then all of the
Restricted Stock Units granted pursuant to this Agreement shall become
immediately and unconditionally vested and unrestricted and the shares of Stock
related to such Restricted Stock Units shall be paid to Employee as soon as
practicable following Employee’s termination date.

(e) Other Termination of Employment. If Employee’s employment relationship with
the Company or any of its Subsidiaries is terminated for any reason other than
those listed in Section 8(a), 8(b), 8(c) or 8(d), all of Employee’s unearned and
unvested Restricted Stock Units shall terminate and automatically be canceled
upon such termination of employment.

(f) Change of Control. Upon a Change of Control that involves a merger,
reclassification, reorganization or other similar transaction in which the
surviving entity, Company’s successor or the direct or indirect parent of the
surviving entity or Company’s successor (the “Successor Entity”), fails to
assume this Award or substitute this Award with a substantially equivalent
award, then all of the Restricted Stock Units granted pursuant to this Agreement
shall become immediately and unconditionally vested and unrestricted and the
shares of Stock related to such Restricted Stock Units shall be paid to Employee
as soon as practicable following such Change of Control.

9. Nontransferability of Awards. The Restricted Stock Units granted hereunder
may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Following Employee’s death, any shares of Stock distributable in
respect of the Restricted Stock Units will be delivered or paid, at the time
specified in Section 7 or, if applicable, Section 8, to Employee’s beneficiary
in accordance with, and subject to, the terms and conditions hereof and of the
Plan.

10. Beneficiary Designation. Employee may from time to time name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom shall
be delivered or paid under this Agreement following Employee’s death any shares
of Stock that are distributable or cash payable hereunder in respect of
Employee’s Restricted Stock Units at the time specified in Section 7 or, if
applicable, Section 8. Each designation will revoke all prior designations,
shall be in a form prescribed by the Board, and will be effective only when
filed in writing with the Board during Employee’s lifetime. In the absence of
any such effective designation, shares of Stock issuable in connection with
Employee’s death shall be paid to Employee’s surviving spouse, if any, or
otherwise to Employee’s estate.

11. Adjustments in Respect of Restricted Stock Units. In the event there is any
change in the Stock by reason of any reorganization, recapitalization, stock
split, stock dividend, combination of shares or otherwise, the number of shares
associated with the Award of Restricted Stock Units subject to this Agreement
shall be adjusted in the manner consistent with the adjustment provisions
provided in Section 3.07 of the Plan.

 

4



--------------------------------------------------------------------------------

12. Effect of Settlement. Upon conversion into shares of Stock, the applicable
Restricted Stock Units subject to the Award shall be cancelled and terminated.

13. Recoupment. Notwithstanding any other provision herein, the Award and any
shares Stock that may be issued, delivered or paid in respect of the Award, as
well as any consideration that may be received in respect of a sale or other
disposition of any such shares of Stock, shall be subject to any recoupment,
“clawback” or similar provisions of applicable law, as well as any recoupment or
“clawback” policies of the Company that may be in effect from time to time. In
addition, the Company may require Employee to deliver or otherwise repay to
Company the Award and any shares of Stock delivered or paid in respect of the
Award, as well as any consideration that may be received in respect of a sale or
other disposition of any such shares of Stock, if the Company reasonably
determines that during Employee’s employment with the Company a Subsidiary, or
at any time thereafter, Employee (a) has committed or engaged in a breach of
confidentiality, or an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information of Company or
any of its Subsidiaries; or (b) materially breached any agreement to which
Employee is a party with Company or any of its Subsidiaries, including, but not
limited to, any non-competition or non-solicitation agreement.

14. Furnish Information. Employee agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

15. Payment of Taxes. Company may from time to time require Employee to pay to
the Company (or the Company’s Subsidiary if Employee is an employee of a
Subsidiary) the amount that Company deems necessary to satisfy Company’s or its
Subsidiary’s current or future obligation to withhold federal, state or local
income or other taxes that Employee incurs as a result of the Award. With
respect to any required tax withholding, unless another arrangement is permitted
by Company in its discretion, Company shall withhold from the shares of Stock to
be issued to Employee the number of shares necessary to satisfy the Company’s
obligation to withhold taxes, that determination to be based on the shares’ Fair
Market Value at the time as of which such determination is made. In the event
Company subsequently determines that the aggregate Fair Market Value of any
shares of Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then Employee shall
pay to the Company, immediately upon the Company’s request, the amount of that
deficiency.

16. Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon Employee the right to continue in
the employ of the Company or any Subsidiary of the Company, or interfere in any
way with the rights of the Company or any Subsidiary of the Company to terminate
Employee’s employment at any time.

17. No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Board shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock Units granted hereunder.

 

5



--------------------------------------------------------------------------------

18. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock from loss or depreciation.

19. Company Records. Records of the Company or its Subsidiaries regarding
Employee’s period of employment, termination of employment and the reason
therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Board to be
incorrect.

20. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

21. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third Business Day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. Company or Employee may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices.

Company and Employee agree that any notices shall be given to the Company or to
Employee at the following addresses:

 

Company:

Eclipse Resources Corporation Attn: General Counsel 2121 Old Gatesburg Road,
Suite 110 State College, Pennsylvania 16803

Employee:

At Employee’s current address as shown in Company’s records.

22. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

23. Successor. This Agreement shall be binding upon Employee, Employee’s legal
representatives, heirs, legatees and distributees, and upon Company, its
successors and assigns.

24. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

25. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

 

6



--------------------------------------------------------------------------------

26. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to Employee, or to Employee’s
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. Company may require Employee or Employee’s
legal representative, heir, legatee or distributee, as a condition precedent to
such payment or issuance, to execute a release and receipt therefor in such form
as it shall determine.

27. Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits Employee has accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.

28. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

29. Agreement Respecting Securities Act of 1933. Employee represents and agrees
that Employee will not sell the Stock that may be issued to Employee pursuant to
Employee’s Restricted Stock Units except pursuant to an effective registration
statement under the Securities Act of 1933 (the “1933 Act”) or pursuant to an
exemption from registration under the 1933 Act (including Rule 144 promulgated
under the 1933 Act).

30. No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights as a shareholder
of Stock until such time as Employee receives shares of Stock pursuant to this
Agreement. Employee’s rights with respect to the Restricted Stock Units shall
remain forfeitable at all times prior to the date on which Employee’s rights
become earned in accordance with this Agreement.

31. Electronic Delivery and Acknowledgement. By Employee’s acceptance of this
award, Employee is acknowledging that he or she has received and read,
understands and accepts all the terms, conditions and restrictions of this
Agreement and the Plan. Company may, in its sole discretion, deliver any
documents related to this award and this Agreement, or other awards that have
been or may be awarded under the Plan, by electronic means, including
prospectuses, proxy materials, annual reports and other related documents, and
the Company may, in its sole discretion, engage a third party to effect the
delivery of these documents on its behalf and provide other administrative
services related to this award and the Plan. By Employee’s acceptance of the
Award represented by this Agreement, Employee consents to receive such documents
by electronic delivery and to the engagement of any such third party.

[Signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Agreement to be duly executed by an
officer thereunto duly authorized, and Employee has executed this Agreement,
each effective as of the date first above written.

 

ECLIPSE RESOURCES CORPORATION:

By:

   

Name:

 

 

Title:

 

 

 

EMPLOYEE:

 

    [—]

{Signature Page to Restricted Stock Unit Award Agreement}